Citation Nr: 0631644	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  05-00 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether the reduction of the appellant's Dependents' 
Educational Assistance benefits under the provisions of 38 
U.S.C.A. Chapter 35, effective as of September 22, 2003, was 
proper, to include whether an overpayment of Dependents' 
Educational Assistance benefits under the provisions of 38 
U.S.C.A. Chapter 35 in the calculated amount of $1,062.86 
was validly created.  

2.  Whether the appellant submitted a timely appeal from the 
reduction of the appellant's Dependents' Educational 
Assistance benefits under the provisions of 38 U.S.C.A. 
Chapter 35, effective as of September 22, 2003, to include 
whether an overpayment of Dependents' Educational Assistance 
benefits under the provisions of 38 U.S.C.A. Chapter 35 in 
the calculated amount of $1,062.86 was validly created.  



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from July 1963 to September 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision or decisions of uncertain 
date of the Muskogee, Oklahoma, Regional Office (RO) which 
reduced the appellant's Dependents' Educational Assistance 
benefits under the provisions of 38 U.S.C.A. Chapter 35, 
effective as of September 22, 2003, and found that an 
overpayment of Dependents' Educational Assistance benefits 
under the provisions of 38 U.S.C.A. Chapter 35 in the 
calculated amount of $1,062.86 was validly created.  In 
March 2004, the appellant submitted a notice of disagreement 
(NOD).  

The appellant was apparently informed of an overpayment of 
Dependents' Educational Assistance benefits under the 
provisions of 38 U.S.C.A. Chapter 35 in the calculated 
amount of $1,062.86 at some time after the notice(s) of 
reduction in Chapter 35 benefits.  

In May 2004, the RO issued a statement of the case (SOC) to 
the appellant.  In January 2005, the appellant submitted an 
Appeal to the Board (VA Form 9).  

In February 2005, the RO determined that the appellant had 
not submitted a timely substantive appeal.  In April 2005, 
the appellant submitted a NOD with the RO's February 2005 
determination relating to the timely filing of a substantive 
appeal.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the appellant if further action is 
required on his part.  

In April 2005, the appellant submitted a request for waiver 
of recovery of an overpayment of Dependents' Educational 
Assistance benefits under the provisions of 38 U.S.C.A. 
Chapter 35 in the calculated amount of $1,062.86.  It 
appears that the RO has not had an opportunity to act upon 
the waiver request.  Absent an adjudication, a NOD, a SOC, 
and a substantive appeal, the Board does not have 
jurisdiction over the issue.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black 
v. Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is 
not "harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Veterans Law Judge cannot have 
jurisdiction of the issue.  38 C.F.R. § 19.13 (2006).  The 
United States Court of Appeals for Veterans Claims (Court) 
has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after 
a statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the appellant wishes to appeal from the 
decision, he has an obligation to file a timely NOD and a 
timely substantive appeal following the issuance of the SOC.  
38 C.F.R. § 20.200 (2006).  


REMAND

The appellant has submitted a timely NOD with the RO's 
determination that he had not submitted a timely appeal from 
the reduction of the appellant's Dependents' Educational 
Assistance benefits under the provisions of 38 U.S.C.A. 
Chapter 35, effective as of September 22, 2003, to include 
whether an overpayment of Dependents' Educational Assistance 
benefits under the provisions of 38 U.S.C.A. Chapter 35 in 
the calculated amount of $1,062.86 was validly created.  The 
RO has not issued a SOC to the appellant which addresses 
this issue.  The Court has directed that where an appellant 
has submitted a timely NOD with an adverse decision and the 
RO has not subsequently issued a SOC addressing the issue, 
the Board should remand the issue to the RO for issuance of 
a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  
Until the issue regarding whether the substantive appeal was 
timely filed is resolved the Board does not have 
jurisdiction of the underlying issue.

Accordingly, this case is REMANDED for the following action:  

1.  Issue a SOC to the appellant which 
addresses the issue of whether the 
appellant submitted a timely appeal from 
the reduction of the appellant's 
Dependents' Educational Assistance 
benefits under the provisions of 38 
U.S.C.A. Chapter 35, effective as of 
September 22, 2003, to include whether 
an overpayment of Dependents' 
Educational Assistance benefits under 
the provisions of 38 U.S.C.A. Chapter 35 
in the calculated amount of $1,062.86 
was validly created.  The appellant is 
advised that he must complete his appeal 
of this issue by filing a timely 
substantive appeal following the 
issuance of a statement of the case.

2.  If the appellant perfects an appeal 
of the timeliness issue, insure that the 
record returned to the Board contains 
dated copies of all notices to the 
appellant regarding notice(s) of 
overpayment and of the reduction(s) upon 
which the overpayment in the calculated 
amount of $1062.86 is based.

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's appeal must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 


2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



